Citation Nr: 0839521	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected left superior oblique palsy 
with constant vertical diplopia in primary gaze.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

3.  Entitlement to service connection for a right eye 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
granted a claim for service connection for superior oblique 
palsy of the left eye with constant vertical diplopia in the 
primary gaze and assigned an evaluation of 30 percent, 
effective March 10, 2004, and denied a claim for entitlement 
to TDIU, and a June 2007 RO decision, which denied a claim 
for service connection for a right eye condition.

The Board notes that, in a June 2007 statement, the veteran 
indicated that he was not in disagreement with the November 
2004 rating decision, which granted service connection for a 
left eye disability and assigned an evaluation of 30 percent, 
but that he wished to be compensated for his right eye 
condition.  Subsequently, he submitted arguments which appear 
to reflect a continued interest in pursuing his appeal for an 
increased rating for a left eye disability.  Given the 
ambiguity in the record, the Board finds that the matter of 
an increased rating for a left eye disability remains on 
appeal and has not been properly withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the aforementioned claims.  

With regards to the veteran's claim for an increased rating 
for his service-connected left superior oblique palsy with 
constant vertical diplopia in primary gaze, the Board notes 
that the veteran has asserted that he was previously treated 
for his eye disabilities by a Dr. C.R.Z.  See Informal 
Hearing Presentation, October 2008.  In March 2005, VA 
received a letter indicating that Dr. C.R.Z. had passed away 
in November 2004 and that the veteran's treatment would now 
be administered by a Dr. B.K.  See C.Z., M.D. letter, March 
2005.  This letter also indicated that, as of February 25, 
2005, the veteran's medical records had been transferred to 
Dr. B.K.'s office.  Id.  In April 2005, VA sent a second 
letter to Dr. C.R.Z. attempting to locate these records.  In 
May 2005, VA received a response indicating that Dr. C.R.Z. 
had passed away in November 2004 and that the veteran's 
medical records were no longer available.  See C. & W. 
letter, May 2005.  The claims folder contains no record of an 
attempt to contact Dr. B.K. for these treatment records.  

In July 2007, Dr. B.K. submitted a letter to VA stating that 
the veteran developed 6th cranial nerve palsy in December 
2003 that had not yet resolved, leaving the veteran with 
double vision in primary gaze.  See Total Eye Care letter, 
July 2007.  He further stated that, combined with his optic 
nerve atrophy, the veteran has difficulty with daily 
activities and should be considered for disability benefits.  
Id.  The veteran has indicated in a recent statement that Dr. 
B.K. is his current treating physician.  See veteran's 
statement, October 2008.  The claims folder does not appear 
to contain any treatment records from Dr. C.R.Z. or Dr. B.K.  
VA has an obligation under the VCAA to assist claimants in 
obtaining evidence, to include relevant records from private 
medical care providers.  38 C.F.R. § 3.159 (2007).  As the 
veteran has indicated that he has received treatment from Dr. 
C.R.Z. and Dr. B.K., and the claims folder contains a letter 
from Dr. B.K. implying that he currently treats the veteran, 
this issue must be remanded in order to attempt to locate any 
outstanding private treatment records.  In light of the March 
2005 response to the initial request for the treatment 
records of Dr. C.R.Z, all requests for treatment conducted by 
Dr. C.R.Z. should be directed to Dr. B.K.  

The Board notes that the veteran underwent VA examinations in 
August 2004 and September 2005.  While these VA examination 
reports contain copies of the veteran's eye charts, the 
examiner made no comment in the VA examination reports 
regarding the precise degree of the veteran's diplopia.  
Therefore, in light of the fact that the August 2004 and 
September 2005 VA examinations may have been based on an 
incomplete record, and these examinations reports do not 
specifically list the veteran's degree of diplopia, the Board 
finds that the necessity for another examination is shown for 
the proper assessment of the veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  Therefore, this issue must be remanded in 
order to schedule the veteran for another VA examination to 
determine the current severity of his service-connected left 
superior oblique palsy with constant vertical diplopia in 
primary gaze.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

In regards to the veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with the issue of 
entitlement to an increased rating for service-connected left 
superior oblique palsy with constant vertical diplopia in 
primary gaze.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matters with 
regard to the veteran's claim for an increased rating for 
left superior oblique palsy with constant vertical diplopia 
in primary gaze have been resolved.  

Finally, the Board notes that, in a June 2007 rating 
decision, the RO denied the veteran's claim for service 
connection for a right eye condition.  In August 2007, the 
veteran submitted a statement indicating that he disagreed 
with the June 2007 denial of his claim. A statement of the 
case (SOC) was never issued.  The claim must now be remanded 
to allow the RO to provide the veteran with an appropriate 
SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include any 
possible treatment records from Dr. 
B.K. and Dr C.R.Z.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit. Associate any records received, 
including negative responses, with the 
claims file.

2.	After attempts to locate the 
aforementioned private treatment 
records have been made, the veteran 
should be provided with a VA 
examination in order to determine the 
current severity of his left superior 
oblique palsy with constant vertical 
diplopia in primary gaze.  The claims 
folder must be made available to the 
examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note the veteran's 
precise degree of diplopia.   

3.	Provide the veteran with a SOC as to 
the issue of entitlement to service 
connection for a right eye condition.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.

4.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was 
submitted since the January 2006 SOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




